DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
In Figure 3, the examiner suggests the applicant to add the reference number "10" for the valve.  
In Figures 4a-5a, the reference number "46" for the electrical supply wires is pointing at two cylindrical objects.  However, in Figures 6a and 6b, the reference number "46" is not pointing at the cylindrical objects.  Instead, Figure 6a shows the reference number "46" pointing at a flat object and Figure 6b shows the reference number "46" pointing at a circular head of a pin mounting the flat object similar to the flat object shown in Figure 6a.  Therefore, it is not clear which object shown in the drawings is the right object for the reference number "46".  
Figure 7e shows two reference numbers "8", which are pointing at two different places.  It seems that the reference number "8" adjacent to the mouthpiece 5 is wrong.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
"dmin" for a minimum distance described on Page 13, line 6.  
"Fa" for a force described on Page 14, line 22.
"lmax" for unheated length described on Page 14, line 26.
"lmin" for a heated length described on Page 14, line 27.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” has been used to designate both liquid channel and fluid outlet.  
In Figure 4a, the reference number 102 for aperture is pointing at an opening at the center of the first body 12.  However, in Figure 5a, it seems that the reference number 102 is pointing at an outer portion of the second body 18, which seems to be a wrong place for the reference number 102.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the present abstract includes two paragraphs instead of one single paragraph.  
Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to because of the following informalities: 
The section headings in the present specification are not in upper case and has underlines.  
Throughout the entire specification, the reference number "44" is described as either "shape memory wire" or "actuator".  The examiner suggests the applicant to use the same terminology with the same reference number corresponding to the terminology consistently throughout the entire specification for clear understanding.
Page 11, line 12, the examiner suggests the applicant to change "an upper fluid conduit portion 42a" to -- an upper fluid supply conduit portion 42a --.
Page 11, line 21, the first occurring abbreviations "PVC, PU and LLDPE" should be written with full terminologies with each abbreviation enclosed within a parenthesis.  
Page 13, line 23, the examiner suggests the applicant to change "the housing 3" to -- the housing 3 (see figs. 9 and 11) --.
Page 15, line 17, "the actuator Fa" should be -- the actuator 44 --.
Page 15, line 19, the examiner suggests the applicant to change "wire 44" to -- shape memory wire 44 --.
Page 15, line 21, the examiner suggests the applicant to change "the force from the actuator Fa" to -- the force Fa from the actuator 44 --.  
Page 15, line 23, "actuator Fa" should be -- actuator 44 --.
Page 15, lines 22 and 23, "the biasing member Fb" should be -- the biasing force Fb --.
Page 15, line 24, the examiner suggests the applicant to change "actuator" to -- actuator 44 --.
Page 15, line 29, "the valve 11" should be -- the valve 10 --.
Page 16, lines 5-6, "the shape-memory wire 44" should be -- the shape memory wire 44 --.
Page 16, lines 20-21, it seems that "The first wire bracket 48 and a second wire bracket 50" should be -- The first wire bracket 48 and the second wire bracket 50 --.
Page 16, line 31, the examiner suggests the applicant to change "a housing 19" to -- a housing 19 (see fig. 9) --.
Page 16, line 34 to Page 17, line 1 describe, "at least liquid channel 21 having a fluid outlet 21".  The liquid channel and the fluid outlet should have two different reference number, respectively, since they are two different elements.  The liquid channel is the whole channel structure itself and the fluid outlet is simply an opening located at one end of the liquid channel.  
Page 17, line 29, the examiner suggests the applicant to change "the valve" to -- the valve 10 --. 
Page 17, line 30, the examiner suggests the applicant to change "the channels in the first body" to -- the channels 22 in the first body 12 --.
Page 17, lines 30-31 describe, "the openings from the liquid store 8".  It is not clear what these openings are since the previous pages of the specification do not describe these openings and Page 17, line 30 does not describe the openings with an assigned reference number.  
Page 19, lines 24-25 describe, "the actuator 44 is configured to apply a counter-acting force Fb to the actuator 44."  First, while Page 19, line 25 describes, "a counter-acting force Fb", Page 15, line 17 describes, "biasing force Fb".  The same reference character should have same terminology consistently throughout the specification for clear understanding.  Second, it is not clear how the actuator 44 can apply a counter-acting force Fb to the actuator 44, own self.  
Page 19, line 32, the examiner suggests the applicant to change "the fluid transfer element" to -- the fluid transfer element 15 --.
Page 20, line 6 describes, "an opening force Fa", but Page 15, line 16 describes the reference character "Fa" for the first time as "a force Fa".  Therefore, the examiner suggests the applicant to change "a force Fa" described on Page 15, line 16 to -- an opening force Fa -- and change "an opening force Fa" of Page 20, line 6 to -- a force Fa --.
Page 20, line 19, the examiner suggests the applicant to change "the force of the actuator Fa" to -- the force Fa of the actuator 44 --.     
Page 20, line 22, the examiner suggests the applicant to change "the outlet 92 liquid store" to -- the outlet 92 of the liquid store 8 --.
Page 20, line 32, the examiner suggests the applicant to change "the second body" to -- the second body 18 --.
Page 21, line 2, the examiner suggests the applicant to change "The valve" to -- The valve 10 --.
Page 21, lines 5-6, the examiner suggests the applicant to change "the openings 43a, 43b" to -- the first and second liquid channels 43a, 43b --.
Page 21, line 13, the examiner suggests the applicant to change "the housing" to -- the housing 3 --.
Page 21, lines 25-26, it seems that "The mouthpiece section 6" should be -- The mouthpiece section 4 --.  
Page 21, line 35, "the apertures of the engagement surface 163, 164" should be -- the aperture 163, 164 of the engagement surface 160 --.  
Page 21, line 35, the examiner suggests the applicant to change "the apertures 161, 162" to -- the first and second apertures 161, 162 --.  
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities:  
Claim 1, line 2, the examiner suggests the applicant to change "to supply liquid" to -- to supply liquid in the liquid store --.  
Claim 11, line 5, the examiner suggests the applicant to change "the first position the first" to -- the first position, the first --.
Claim 13, line 2, "an electronic cigarette" should be -- the electronic cigarette -- because claim 11, line 1 already recites, "an electronic cigarette"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first member" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what this first member is.  Is "the first member" referring to the first body or the biasing member or something else?  Also, is there a second member, and third member etc. since claim 11, line 10 recites, "the first member" and the dependent claims 12 and 13 do not recite at least "a second member"?
In claim 11, lines 4-8 recites, it is clear when the first body is in the first position, the liquid store to the vaporizing unit is closed because the first body presses against the fluid transfer element and the second body.  However, it is not clear how the first body pressing against the fluid transfer element and the second body can closed the liquid store since claim 11 does not recite where an opening in fluid connection to the liquid store is and how this opening is closed by the first body pressing against the fluid transfer element and the second body.  
Claim 13 recites, "the second body is configured to be releasably mounted a housing of an electronic cigarette".  However, it is not clear how the first body, the vaporizing unit, and the liquid store are structurally related with the housing of the electronic cigarette.

Allowable Subject Matter
Claims 1-10 are allowed, but claim 1 is objected.

Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious a fluid supply system for an electronic cigarette comprising: a second body, and a first body moveable relative to the second body between a first position and a second position, such that when the first body is in the first position, the first body applies a compression force in order to compress a fluid transfer element connected to a liquid store relative to the second body and to restrict flow of the liquid there-through, and when the first body is in the second position, the first body is released or partially released from the second body such that flow of the liquid through the fluid transfer element is increased, and wherein the first body is operably connected to a biasing member and a variable length actuator comprising a shape memory alloy, wherein the biasing member applies a biasing force to bias the first body towards one of the first and the second positions and the actuator applies an actuating force which acts counter to the biasing force, whereby the first body is moved from the first position towards the second position, when the actuating force exceeds the biasing force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831